Filed 7/21/21 In re Christopher F. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re CHRISTOPHER F. et al.,                              B309522
Persons Coming Under the                                  (Los Angeles County
Juvenile Court Law.                                       Super. Ct.
                                                          No. 20CCJP01776A-B)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

TIFFANEE F.,

         Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Kristen Byrdsong, Juvenile Court Referee. Affirmed.
     Anuradha Khemka, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.

                            ******


      Tiffanee F. (mother) appeals from custody and dispositional
orders of the juvenile court concerning her two children,
Christopher F. (born January 2016) and Nicholas F. (born
February 2020). The two children have different fathers.1
      As to Nicholas, the juvenile court terminated jurisdiction
and placed him with father permitting mother monitored visits.
On appeal mother challenges the custody order, arguing that it is
too vague to provide her with an opportunity to seek modification
in the future. Mother further challenges the court’s order that
mother’s visits be monitored by a mutually agreed upon person or
a professional monitor paid for by mother.
      As to Christopher, the juvenile court removed him from
mother and ordered reunification services, including a
comprehensive psychological evaluation for the purpose of
diagnosis and medication assessment. Mother argues that this
order was an abuse of discretion due to its undue burden on her
as she is already a client of the regional center and is engaged in
ongoing services.2

1    Christopher’s father is unknown. Nicholas’s father is
Hector A. (father). Father is not a party to this appeal.
2     The regional center is a private nonprofit community-based
organization which contracts with the State Department of
Developmental Services to coordinate services for individuals
with developmental disabilities. (Morohoshi v. Pacific Home




                                 2
      Finding no reversible error, we affirm the orders of the
juvenile court.

   COMBINED FACTUAL AND PROCEDURAL HISTORY
Mother’s prior child welfare history
       At the time of Christopher’s January 2016 birth, the Los
Angeles County Department of Children and Family Services
(DCFS) received a referral alleging that mother was unable to
understand basic information and unable to care for her child
without assistance. Mother was not able to feed, burp, or change
Christopher’s diapers without constant assistance from hospital
nurses. The regional center was contacted, and services were
initiated for mother. The referral was closed as unfounded.
       Two months later DCFS received a referral alleging that
mother neglected Christopher. The reporting party stated that
mother was unable to care for her newborn and no services had
been arranged. The baby had been heard crying nonstop while
mother was observed sitting on her bed looking at the wall.
Mother had also been seen talking to herself and attempting to
force a bottle into Christopher’s mouth. Services for mother had
commenced and were terminated due to mother’s need for a
greater level of attention and one-on-one teaching. The
allegation of neglect was substantiated. Mother agreed to
voluntary family maintenance.




(2004) 34 Cal.4th 484, 486; Arce v. Kaiser Foundation Health
Plan, Inc. (2010) 181 Cal.App.4th 471, 479, fn. 3.)




                                 3
Investigation, petition and detention in the current
matter
       On February 5, 2020, DCFS received a report that
Christopher had little food, clothing or diapers; the home was
unkempt; infested with roaches; and had plumbing problems that
mother had not reported to the landlord. During the
investigation mother had to be hospitalized because she went into
early labor. Christopher was placed in out-of-home foster care as
there was no one else to care for him. Mother agreed to the
temporary placement under a voluntary family reunification
plan. After mother was released from the hospital, Christopher
was returned to mother’s care.
       Nicholas was born prematurely in February 2020 with a
low birth weight of five pounds four ounces. At his first well child
appointment Nicholas’s weight had dropped to five pounds.
       On February 28, 2020, DCFS received a report that
Nicholas had a foul smell and was not responding as a normal
baby. He appeared lifeless. Mother had not followed up with the
child’s primary doctor. Mother appeared paranoid, easily
distracted, and without concern for the child’s well-being.
       The social worker who was working with the family became
aware of several incidents in which four-year-old Christopher
physically harmed newborn Nicholas. Christopher was observed
scratching the newborn’s face, poking him in the eye and
throwing mud at his face which then got into the baby’s mouth.
In addition, Christopher had turned on the stovetop and started a
fire. Mother appeared to be unable to protect Nicholas or control
Christopher’s behavior. In March 2020, mother voluntarily gave
written consent for Christopher to be removed from her custody.




                                 4
He was then detained from mother in foster care. Nicholas
remained in mother’s custody.
       On March 27, 2020, DCFS filed a petition on behalf of
Christopher and Nicholas pursuant to Welfare and Institutions
Code section 300, subdivision (b),3 alleging that mother had a
diagnosis of mild intellectual disability, which limited mother’s
ability to provide appropriate care and supervision for the
children.
       On April 1, 2020, the juvenile court made detention
findings and ordered Christopher detained from mother.
Nicholas remained released to mother. The court ordered
monitored visitation for mother with Christopher and a
multidisciplinary assessment of the children and family.
May 2020 jurisdiction/disposition report
       During an interview on May 1, 2020, mother stated that
her goal was to have Christopher in foster care temporarily so
that he could get therapy. She was afraid that Christopher’s
behavior would “get out of hand,” and he would hurt the baby.
Mother identified her needs as finding a larger place to live,
having services for Christopher, and taking parenting classes to
learn how to control his behavior. Mother agreed that individual
counseling would help her control her anxiety. Mother signed
forms allowing DCFS to refer her to family preservation services.
Mother was not employed but received social security benefits
due to her diagnosis of mild intellectual disability. She also
received food stamps and “WIC” benefits for Nicholas.




3     All further statutory references are to the Welfare and
Institutions Code.




                                5
       Mother denied any symptoms related to psychosis and
denied current depression or suicidal ideation. She admitted,
however, that due to anxiety it had been previously recommended
that she see a psychiatrist. Mother reported that she was
receiving services from Harbor Regional Center due to an
unspecified learning disorder.
       Someone in her attorney’s office advised mother to call
Christopher’s caregiver Monday through Friday to speak to
Christopher. Mother’s cell phone was not set up for FaceTime,
but the social worker explained how to download it on her phone.
       On May 4, 2020, Christopher’s caregiver reported that
mother had both her phone numbers, however, mother had not
called since the child was placed with her on March 27, 2020.
       Mother’s home care provider, Ms. C., was also interviewed.
She had been working with mother at mother’s home since
Christopher was one year old, three to five times each week for
two hours per visit. She also spoke daily with mother by
telephone and “discussed what [mother] needs to do in terms of
basic care for herself and with the children.” Ms. C. disclosed
that Christopher had behavioral problems, including hitting and
kicking, and had expressed anger towards Nicholas. Ms. C. was
of the opinion that mother was not able to handle Christopher
even before the baby was born. Ms. C. explained that mother did
not have good coping skills and reacted poorly when stressed.
Ms. C. reported that mother is not able to retain information for
very long, and instructions must be repeated over and over.
Ms. C. stated that she had to show mother at least six times how
to put the baby’s diaper on correctly. Ms. C. believed Christopher
was “where he needs to be.” Ms. C. denied having any concerns
regarding Nicholas’s safety in mother’s care, though she believed




                                6
that mother needed individual counseling and parenting classes.
Ms. C. had previously recommended that mother take a
parenting program through the regional center, but mother
refused.
       DCFS expressed concern with mother’s intellectual delays
and possible mental health issues. Mother had disclosed a
history of sexual and verbal abuse by her adoptive parents and
admitted to experiencing anxiety. Mother had a previous
diagnosis of avoidant personality disorder and had never
participated in individual counseling to address her anxiety.
DCFS also expressed concern with mother’s lack of parental
affection towards her children and her previous refusal to
participate in parenting classes. Therefore, DCFS requested that
mother undergo a comprehensive psychological assessment.
       DCFS recommended that the juvenile court sustain the
petition, declare the children dependents of the court, order
family reunification for mother and Christopher and family
maintenance for mother and Nicholas. DCFS recommended that
mother be ordered to undergo a comprehensive psychological
assessment. DCFS further recommended that Christopher
remain out of the home until Christopher could receive mental
health services and mother completed individual counseling, age
appropriate parenting, and found a larger residence.
Reports filed September through November 2020
       DCFS reported that father called the social worker at
mother’s direction. Father believed he might be Nicholas’s
father, but he requested a paternity test. He was willing to
support the child if he was the child’s father. Father resided with
his girlfriend and their three-year-old daughter, was employed,
and had recently purchased a new home. On September 2, 2020,




                                 7
the juvenile court appointed counsel for father, found him to be
Nicholas’s alleged father and ordered a DNA test.
       DCFS reported in October that mother was participating in
weekly therapy sessions and parenting classes. DCFS received
father’s DNA results, reflecting a 99.99 percent probability that
father was Nicholas’s biological father. A social worker went to
father’s five-bedroom, three-and-a-half-bathroom home where
father lived with his girlfriend and their child. The home was
spacious, organized, and clean with plenty of food. Father owned
a computer technician business and had a flexible work schedule.
       Father reported that he met mother, who was wearing
provocative clothing, on the street. They had sexual intercourse
for money on six occasions. During the time that father and
mother were having sex, Christopher was left unsupervised.
Father stated that Ms. C. was aware that mother had sex with
men for money. Father expressed concern about mother’s ability
to care for Nicholas as well as mother continuing to work as a
prostitute. Father wanted full custody of Nicholas.
       A monitored visit between father and Nicholas was
scheduled for November 2, 2020. During the visit the child slept
in father’s arms. Father stated that he was ready to take custody
of the child and would ensure that the child had everything he
needed. When mother and Ms. C. came to collect Nicholas, father
provided mother with diapers, baby wipes, and baby food.
       Fernando, who resided in the same apartment complex as
mother, reported that he had seen mother with Nicholas late at
night “prostituting herself.” Fernando also once observed mother
leave Christopher alone in the alley unsupervised late at night.
Ms. C. acknowledged that she was aware that mother had sex for
money with father and one other male. Ms. C. had also heard




                                8
from various neighbors that mother engaged in sex for money.
Ms. C. expressed concern for Nicholas as mother could bring the
wrong men into the home and something could happen to
Nicholas. Ms. C. was glad that mother was participating in
parenting classes and individual therapy; however, mother had
not changed her lifestyle.
       On November 3, 2020, DCFS detained Nicholas from
mother and released him to father.
Section 385 petition
       On November 10, 2020, DCFS filed a section 385 petition
requesting that the juvenile court detain Nicholas from mother
and release him to father. Mother denied having sex with men
for money or leaving Christopher or Nicholas unsupervised in
order to have sex. Mother reported that she and father had been
in a relationship.
       At the section 385 hearing on November 10, 2020, the court
detained Nicholas from mother and ordered him to remain
released to father with monitored visits to mother.
December 1, 2020 supplemental report
       Christopher remained in foster care and Nicholas remained
in the home of father. Father reported that he did not know that
mother left Nicholas alone in the home until a neighbor notified
him. The neighbor told father that the residents at the
apartment complex could hear Nicholas crying the entire time
mother was gone from her apartment.
       When the social worker visited father’s home, Nicholas
appeared to be developing appropriately. Father indicated that
the child was happy, and his daughter was “ecstatic” about
having Nicholas in her life.




                                9
       Mother was asked whether she understood the reasons that
Nicholas was detained from her. She responded, “[T]here were
rumors about me prostituting but I don’t do that.” Mother
blamed father for making up this rumor. Mother stated that
father went to her apartment between June and September 2020
even though the juvenile court had ordered him to stay away.
The dependency investigator informed mother that there was no
stay-away order in place. When the dependency investigator
began asking mother additional questions about how she met
father, mother stated that she was not feeling well and ended the
call. Mother completed a 20-week parenting program in October
2020.
       The social worker attempted to set up a visitation schedule
for mother to visit with Nicholas. However, father insisted that
mother meet him halfway between their homes.4 When the social
worker offered to pick up Nicholas, take him to visit mother, then
return him to father, father refused the offer. The social worker
indicated that father was being oppositional. The social worker
offered to provide mother with a bus pass to visit Nicholas, but
mother claimed she could only visit after she was paid in
December.
       DCFS recommended that the juvenile court sustain the
petition, declare Christopher and Nicholas dependents of the
court, order Christopher suitably placed and order Nicholas to
remain with father with a juvenile custody order granting father
full legal and physical custody with termination of jurisdiction
over Nicholas and monitored visitation for mother. DCFS


4    Father lives in Victorville, California and mother resides in
Wilmington, California.




                                10
recommended family reunification services for mother and
Christopher, with mother to participate in a comprehensive
psychological evaluation for the purpose of diagnosis and to
assess the need for medication; continued individual counseling;
and continued parenting education.
Jurisdiction/disposition hearing
       The juvenile court held a combined jurisdiction and
disposition hearing on December 1, 2020. Mother argued that
Christopher and Nicholas should be returned to her custody.
Alternatively, mother argued that her visits should be
unmonitored.5 Mother argued that her case plan should consist
only of individual counseling because mother was already
enrolled in a substantial number of programs. Christopher’s
counsel concurred with the DCFS recommendation to remove
Christopher from mother. Nicholas’s counsel concurred with the
DCFS recommendation to remove Nicholas from mother and
place him with father.
       The juvenile court sustained the section 300 petition under
subdivision (b)(1) as alleged. The court declared the children
dependents of the court and found by clear and convincing
evidence that the children’s physical health, safety, protection
and physical and emotional well-being were at substantial risk if
they were to remain with mother.
       As to Nicholas, the court granted father sole physical and
joint legal custody and terminated jurisdiction upon receipt of a

5     Specifically, mother’s counsel stated: “[M]other objects to
terminating jurisdiction to any unmonitored visitation
order . . . .” We assume mother’s counsel meant to object to
termination of jurisdiction with a monitored visitation order, and
accidentally misspoke.




                                11
juvenile custody order.6 Father’s counsel agreed to prepare the
joint custody order and requested that mother’s visits be
monitored by a mutually agreed-upon monitor.
       The juvenile court stayed its order terminating jurisdiction
over Nicholas until receipt of the custody order. The court
ordered “mother’s visits to be monitored by a mutually agreed
upon monitor or a professional monitor paid for by mother at the
rate of two by two.”
       On December 10, 2020, the juvenile court signed a written
juvenile custody order awarding father sole physical and joint
legal custody of Nicholas. Mother was granted monitored
visitation a minimum of twice per week for two hours, with a
mutually agreed upon monitor or, “[i]f mother and father are
unable to agree to monitor, a professional monitor shall be
funded for by the mother.” The attached form JV-205 indicated
supervised visitation was to continue until further order of the
court. Additionally, an attachment to form JV-206 indicated that
mother was to have only supervised visitation. The boxes next to
the reasons for mother’s supervised visitation were left blank,
however the boxes indicating a need for parenting classes and
individual counseling were marked with an “x.”
       As to Christopher, the court ordered reunification services.
Mother was to participate in a case plan including: (1) a
developmentally appropriate parenting course; (2) a psychological
assessment, specifically to complete a comprehensive
psychological evaluation for the purpose of diagnosis and


6     The juvenile court initially ordered sole legal custody to
father but changed the order to joint legal custody as requested
by Nicholas’s counsel.




                                12
medication assessment; and (3) individual counseling to address
case issues.
      On December 2, 2020, mother filed a notice of appeal from
the juvenile court’s orders.

                            DISCUSSION
I.     Applicable law and standards of review
       At the close of a dependency case the juvenile court may
enter a final custody order determining final custody of and
visitation with a child, as it did for Nicholas in this matter.
(§ 362.4, subd. (a).) The final custody order may be the basis for
opening a family law case. (In re Cole Y. (2015) 233 Cal.App.4th
1444, 1455.) Generally, we review a juvenile court’s decision to
terminate jurisdiction and enter a final custody order for abuse of
discretion. (In re C.M. (2019) 38 Cal.App.5th 101, 104.) For
procedural errors, the harmless error analysis is applicable. (In
re Celine R. (2003) 31 Cal.4th 45, 60.)
       The juvenile court’s dispositional orders, requiring that
mother have monitored visits and that she undergo a
comprehensive psychological evaluation, are reviewed for abuse
of discretion. (In re K.T. (2020) 49 Cal.App.5th 20, 25.)
II.    Juvenile custody order
       The juvenile court terminated jurisdiction as to Nicholas
with a juvenile custody order issued pursuant to section 362.4,
subdivision (a). Mother challenges the custody order on two
grounds. First, she argues that the order did not provide
sufficient specificity as to the reasons that mother’s visitation
with Nicholas must be monitored. Mother argues that such
vagueness deprives the family law court of a nonconfidential
explanation for the juvenile court’s supervised visits order and




                                13
therefore prevents mother from showing changed circumstances
for the purpose of modifying the order. Secondly, mother argues
that the juvenile court abused its discretion in ordering that
mother’s visits be monitored by a mutually agreed-upon monitor
or a professional monitor paid for by mother. Mother argues that
the juvenile court exceeded the limits of its legal discretion by
rendering an illusory visitation order, as father was
noncooperative and mother does not have the means to pay for a
professional monitor.
      We address these issues separately below. We conclude
that the juvenile custody order was sufficiently specific and that
mother forfeited the factual issue concerning selection of, and
potential compensation for, a monitor. We therefore affirm the
orders.
      A.     Applicable law
      “When a juvenile court terminates its jurisdiction over a
dependent child, it is empowered to make ‘exit orders’ regarding
custody and visitation. [Citations.] Such orders become part of
any family court proceeding concerning the same child and will
remain in effect until they are terminated or modified by the
family court.” (In re T.H. (2010) 190 Cal.App.4th 1119, 1122-
1123.) Section 362.4 authorizes the juvenile court to make such
an order. (In re Anna T. (2020) 55 Cal.App.5th 870, 871
(Anna T.).)
      A custody order issued by the juvenile court pursuant to
section 362.4 is a final judgment and cannot be modified in a
family law proceeding unless the court finds that there has been
a significant change of circumstances since the juvenile court
issued the order and modification of the order would be in the




                                14
child’s best interests. (§ 302, subd. (d); Anna T., supra, 55
Cal.App.5th at p. 871.)
       California Rules of Court, rule 5.700(b) mandates the use of
Judicial Counsel form JV-200 (Custody Order—Juvenile—Final
Judgment). The importance of using the mandatory form was
explained in the August 18, 2015 report by the Judicial Council’s
Family and Juvenile Law Advisory Committee, which stated:
“‘The orders need to provide specific direction to the parents and
other parties to facilitate compliance and reduce the potential for
conflict . . . . [¶] Juvenile final custody orders also need to
provide sufficient detail, and use language familiar to the family
law bench and bar, to permit the family court to enforce them if a
dispute does arise or to modify or terminate the orders if
circumstances change significantly and modification would be in
the best interest of the child.’” (Anna T., supra, 55 Cal.App.5th at
p. 878.) The custody order “‘must address the circumstances that
led to the juvenile court’s child custody and parenting time orders
to enable a family court to determine whether circumstances
have changed to a degree that justifies considering whether the
requested modification is in the best interests of the child.’” (Id.
at p. 879.) This must be done “‘without disclosing juvenile case
information that should remain confidential, because juvenile
court child custody orders, including attachments, are not
themselves confidential.’” (Ibid.)
       B.       Lack of specificity
       The JV-200 form issued in this case refers to the JV-205
form (Visitation (Parenting Time) Order—Juvenile) to delineate
mother’s visits with Nicholas. The JV-205 form refers to the
attached JV-206 form (Reasons for No or Supervised Visitation).
The JV-206 form shows no indication for the reasons for mother’s




                                15
supervised visitation with the exception of one box checked for
parenting classes and another box checked for individual
counseling. Mother argues that there is no specificity as to
whether the supervised visitation order is due to mother not
completing those programs, not making substantial progress, or
some other reason. Mother argues that she is entitled to more
specificity so that the family law court can determine whether
circumstances have sufficiently changed to justify modification of
the order. Further, because mother is diagnosed with a mild
intellectual disability, mother argues that she is entitled to more
specific direction for compliance in order to seek a change of the
visitation orders.
       Mother cites no authority suggesting that the juvenile
court’s written indication that mother needs parenting and
individual counseling provides insufficient guidance for the
family law court. The juvenile court was required to balance
mother’s privacy with its obligation to explain its order. By
including the services ordered under mother’s case plan, the
juvenile court has provided the family law court sufficient
information to make a determination as to whether
circumstances have significantly changed. The written order
suggests that if, in the future, mother completes or makes
substantial progress in these programs, she may seek
modification of the supervised visitation order. Further, with the
two boxes checked, mother has sufficient guidance as to what she
must do in order to seek a change of the visitation orders in the
family law court.
       Anna T., supra, 55 Cal.App.5th 870 is distinguishable. In
Anna T., the juvenile court declined to issue an exit order, finding
such an order unnecessary. The court indicated instead that it




                                16
was “‘reverting to the original family law order,’” with a few
changes. (Id. at p. 874.) Such changes were “‘the things that [the
court] stated on the record that will go into the minute order.’”
(Id. at p. 874-875.) The order terminating jurisdiction over the
child restated the court’s decision not to issue a juvenile court
custody order pursuant to section 362.4, stating: “‘The Court
reverts back to the original family law decision—no Juvenile
Custody Order is required for this case.’” (Anna T., at p. 875.)
The Anna T. court reversed, finding that the juvenile court’s
failure to follow required procedures for issuing posttermination
custody orders deprived its orders of continuing effect. (Id. at
p. 879.)
       The order in this matter was issued in accordance with the
required procedures for post-termination custody orders. The
juvenile court’s indication that mother is in need of parenting and
individual counseling provides sufficient grounds for its order
requiring supervised visitation. Mother may request
modification from the family court when she has made sufficient
progress in those programs.
       C.     Monitor mutually agreed upon or paid for by
              mother
       Mother next argues that the juvenile court abused its
discretion when it ordered mother’s visits to be monitored by a
mutually agreed-upon monitor or, if the parents are unable to
agree on a monitor, by a professional monitor paid for by mother.
       Mother acknowledges that she failed to object to the
specific terms of the court-ordered visitation below. Mother did
make a general objection to the termination of jurisdiction over
Nicholas with monitored visitation. However, after the juvenile
court stated on the record that mother was to have monitored




                                17
visitation “to be monitored by a mutually agreed upon monitor or
a professional monitor paid for by mother at the rate of two by
two,” mother’s counsel did not raise any objections to these terms.
       We ordinarily do not consider challenges to rulings if an
objection could have been made, but was not made, in the trial
court. (In re Daniel B. (2014) 231 Cal.App.4th 663, 672.) “‘The
purpose of this rule is to encourage parties to bring errors to the
attention of the trial court, so that they may be corrected.’”
(Ibid.) The forfeiture doctrine is applicable in dependency
proceedings. (In re G.C. (2013) 216 Cal.App.4th 1391, 1398.)
       Mother points out that we have the discretion to review
pure issues of law even if they are forfeited due to a failure of the
party to object at the trial level. (Rosa S. v. Superior Court
(2002) 100 Cal.App.4th 1181, 1188.) Mother argues that she has
presented such a pure question of law here. She contends that
the issue boils down to the question of whether the visitation
order effectuates the juvenile court’s intention to grant mother
visitation, given father’s uncooperative attitude and mother’s
inability to pay a monitor. Mother argues that neither
alternative—the parents agreeing, or the mother paying—
ensures that mother will have visitation, although the juvenile
court clearly intended that mother should have visitation with
Nicholas after termination of the juvenile court’s jurisdiction.
       We disagree with mother’s characterization of this issue as
a pure question of law. The issue concerning the selection of a
monitor for a parent’s visits, and the potential payment of a
professional monitor, is highly factual and dependent upon many
variables in each individual case. In this case, the juvenile court
provided two options for mother to help ensure that her visits
would take place. Mother did not provide the trial court with any




                                 18
alternative suggestions for a preferable order, nor does she note
any reasonable alternatives in her briefing to this court. The
appropriate place to make suggestions for possible monitors, and
arrangements for visits, is at the juvenile court level. In the
absence of an objection—which would have led to a discussion in
the juvenile court as to better ways of ensuring visitation—we
have no basis to decide that the juvenile court abused its
discretion in coming up with this reasonable visitation plan. Nor
has mother presented a pure question of law for this court to
review. Under the circumstances, mother has forfeited this issue.
      We note that mother has recourse to seek modifications to
the custody order in family court.
III. Dispositional order
      At disposition, mother requested that her case plan be
limited to participation in individual counseling because she was
already engaged in a substantial number of programs. The
juvenile court nevertheless ordered that mother participate in
parenting classes, individual counseling, and a comprehensive
psychological evaluation for the purpose of diagnosis and
medication assessment. Mother argues that the order requiring
a comprehensive psychological evaluation was overly
burdensome, arbitrary, and exceeded the bounds of reason,
pointing out that she has been a client of the regional center with
a diagnosis of mild intellectual disability since 2016 and has
willingly participated in programs through the center. Mother
further argues that none of the professionals at the regional
center has suggested that further evaluation or diagnosis of
mother was warranted. Thus, mother argues, the court’s
dispositional order had no factual basis in the record and was an
abuse of the court’s discretion.




                                19
       Section 362, subdivision (a) authorizes the juvenile court to
make “all reasonable orders for the care, supervision, custody,
conduct, maintenance, and support of the child.” Under this
statute, the juvenile court “has broad discretion to determine
what would best serve and protect the child’s interests and to
fashion a dispositional order accordingly.” (In re Baby Boy H.
(1998) 63 Cal.App.4th 470, 474.) In making dispositional orders,
“[j]uvenile courts should be mindful of the burdens their
disposition orders impose on parents already grappling with
difficult conditions and circumstances.” (In re D.P. (2020) 44
Cal.App.5th 1058, 1071.) However, the court’s paramount
concern should always be the child’s best interests. (Ibid.) On
appeal, dispositional orders cannot be reversed absent a clear
abuse of discretion. (In re Baby Boy H., supra, at p. 474.)
       Evidence in the record supported the juvenile court’s order
that mother undergo a comprehensive psychological analysis. In
its jurisdiction/ disposition report of May 20, 2020, DCFS noted
that mother may have undiagnosed mental health issues.
Mother had previously disclosed to DCFS that she had been a
victim of sexual and verbal abuse by her adoptive parents. In
addition, mother had been diagnosed with avoidant personality
disorder in 2016. Mother never participated in counseling to
address her anxiety. DCFS observed a lack of parental affection
towards her children, which may have been symptomatic of an
underlying health concern.
       In addition, there was evidence that mother may have been
in denial of reality. Despite evidence from more than one source
that mother was a prostitute, mother claimed that those were
false rumors that father made up. However, when the social
worker pressed mother on how she met father, mother stated she




                                 20
was not feeling well and ended the call. In addition, mother
insisted that the juvenile court had ordered father to stay away,
when in fact there was no stay-away order in place.
      This evidence supports the juvenile court’s decision that a
comprehensive psychological evaluation for mother would be in
the best interests of her children. No abuse of discretion
occurred.

                         DISPOSITION
      The orders are affirmed.


                                     __________________________
                                     CHAVEZ, J.

We concur:


______________________________
ASHMANN-GERST, Acting P. J.


______________________________
HOFFSTADT, J.




                                21